United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 96-3819
                                   ___________

Lannie Brown,                            *
                                         *
             Appellant,                  *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the
Grady Maxwell, individually and as       * Eastern District of Arkansas.
manager of the Special Nutrition         *      [UNPUBLISHED]
Program; Frankie Hall, individually      *
and as Grants Coordinator with the       *
Special Nutrition Program,               *
                                         *
             Appellees.                  *
                                    ___________

                         Submitted: January 7, 1997
                             Filed: January 13, 1998
                                 ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

       Lannie Brown appeals from the district court&s1 grant of summary judgment to
defendants in this 42 U.S.C. § 1983 action. Having carefully reviewed the record and
the parties& submissions on appeal, we conclude that summary judgment was proper



      1
        The Honorable Stephen M. Reasoner, Chief Judge, United States District Court
for the Eastern District of Arkansas.
and that an extended discussion would lack precedential value. Accordingly, we affirm
the judgment of the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-